Exhibit 10.18

XILINX, INC.

SECOND AMENDMENT OF EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT OF EMPLOYMENT AGREEMENT is entered into as of June 13,
2012, by and between Xilinx, Inc., a Delaware corporation (the “Company”) and
Jon Olson (the “Executive”).

RECITALS

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated June 2, 2005 (the “Original Agreement”), and an amendment to the
Original Agreement dated February 14, 2008 (the “First Amendment” and together
with the Original Agreement, the “Agreement”), which set forth various terms of
the Executive’s employment;

WHEREAS, among other terms, the Agreement provides for certain benefits in the
event the Executive’s employment is terminated following a Change of Control of
the Company, as defined in the Agreement;

WHEREAS, the Company and the Executive now wish to amend the Agreement in order
to clarify the treatment of certain equity awards in the event the Executive’s
employment is terminated following a Change of Control of the Company;

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
to amend the Agreement as set forth below:

AGREEMENT

 

1. Change of Control Benefits: The sixth paragraph of the Original Agreement, as
modified by the First Amendment, is superseded and replaced in its entirety to
read as follows:

“In the event a Change of Control (as such term is defined in the 2007 Equity
Incentive Plan (the “Plan”)) of Xilinx, Inc. (the “Company”) is consummated and
you are involuntarily terminated without Cause (as such term is defined in the
Plan) within one year following such consummation of the Change of Control, you
will be paid within sixty (60) days following the date of your termination, in a
lump sum, a cash severance payment, less applicable tax and other withholdings,
equal to (a) your then effective monthly base salary multiplied by twelve
(12) and (b) your then effective target bonus percentage multiplied by your then
current annual base salary. In addition, you will be credited with twelve
(12) months accelerated vesting of all equity grants you received from the
Company prior to such termination of employment, provided that with respect to
(i) any outstanding awards of performance-based restricted stock units for which
the number of earned restricted stock units has not been determined as of the
date of termination, the number of performance-based restricted stock units that
will be deemed earned for purposes of vesting shall be the target number of
restricted stock units set forth in the applicable award agreement and with
respect to any earned restricted stock units that are subject to “cliff” vesting
on one or more anniversaries of the date of grant, solely for purposes of
determining the number of earned restricted stock units that shall vest upon
termination, the performance-based restricted stock units shall be treated as
instead being subject to monthly vesting in equal installments from the
applicable date of grant and you shall become vested in that number of earned
restricted stock units that would have vested during the period commencing from
the date of grant and continuing up to your termination date and during an
additional twelve (12) month period following your termination date (ii) any
outstanding awards of restricted stock units that are not subject to performance
metrics and that are subject to “cliff” vesting on one or more anniversaries of
the date of grant, solely for purposes of determining the number of such
restricted stock units that shall vest upon termination, such restricted stock
units shall be treated as instead being subject to monthly vesting in equal
installments from the applicable date of grant and you shall become vested in
that number of restricted stock units that would have vested during the period
commencing from the date of grant and continuing up to your termination date and
during an additional twelve (12) month period following your termination date.
Further, if you timely elect coverage as provided under the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company will make the COBRA premium payments for you, and your
dependants, if applicable, for twelve (12) months following termination. All
other benefits including Company paid life insurance will cease as of the date
of your termination.”

 

1



--------------------------------------------------------------------------------

2. Continuation of Other Terms: Except as set forth herein, all other terms and
conditions of the Agreement, including the new seventh, eighth and ninth
paragraphs added pursuant to the terms of the First Amendment, shall remain in
full force and effect.

 

3. Applicable Law: This amendment shall be governed by the laws of the State of
California as such laws are applied to arrangement between California residents
entered into and to be performed within the State of California.

 

XILINX, INC.

   EXECUTIVE  

/s/ Moshe Gavrielov

  

/s/ Jon Olson

  Moshe Gavrielov    Jon Olson   President &    Senior Vice President &   Chief
Executive Officer    Chief Financial Officer  

 

2